DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 10, the claimed subject matter “receive a marked gemstone” is rendered indefinite.  Applicant teaches a planning machine includes a marking laser wherein the marking laser forms various marking patterns on the surface of the gemstone (0020).  Applicant further teaches a computer (fig 1,101) configured to control the planning machine (0015, lines 1-2). Based upon the specification, it is unclear as to how a computer would receive a marked gemstone.  Clarification is required.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ARVINDBHAI WO 2012001698, SURANJITH WO 2006117406, HUI CN 106217666, HIDE JP 2004034259
	
Allowable Subject Matter
Claims 1-9 are allowed.  Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “verify an identity of the gemstone based on a comparison of the pre-stored marking coordinates with the real-time marking coordinates; and retrieve information, including cutting parameters, associated with the gemstone ID of the gemstone in response to a valid verification”, in combination with the rest of the limitations of claim 1.

 As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining best-match pre-stored marking coordinates, based on a comparison of each of the marking coordinates in the set of pre-stored marking coordinates against the real-time marking coordinates; and retrieving information, including cutting parameters, associated with a gemstone ID linked to the best-match pre-stored marking coordinates”, in combination with the rest of the limitations of claim 6.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining best-match pre-stored marking coordinates, based on a comparison of each of the marking coordinates in the set of pre-stored marking coordinates against the real-time marking coordinates; and retrieve information, including cutting parameters, associated with a gemstone ID linked to the best-match pre-stored marking coordinates”, in combination with the rest of the limitations of claim 10.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.